Case 2:19-cr-20216-VAR-APP ECF No. 161 filed 05/05/20   PageID.589   Page 1 of 13




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                      Plaintiff,            Case No. 19-20216-5
                                            HON. VICTORIA A. ROBERTS
 v.

 CURTIS WOOD,

               Defendant.
 ____________________________/

  ORDER DENYING DEFENDANT’S MOTION FOR BOND [ECF No. 145]

      I.      INTRODUCTION

            Curtis Wood (“Wood”) filed a Motion for Bond. Oral argument was

 heard on May 5, 2020. Mr. Wood waived his appearance.

            Because the Government proves by clear and convincing evidence

 that no condition or combination of conditions of release will reasonably

 assure the safety of the community, the Court DENIES his Motion.

      II.     FACTUAL BACKGROUND

            The Government charged Wood in a multi-defendant Superseding

 Indictment with: (i) Conspiracy to Possess with Intent to Distribute a

 Controlled Substance in violation of 21 U.S.C. § 846; (ii) Conspiracy to


                                        1
Case 2:19-cr-20216-VAR-APP ECF No. 161 filed 05/05/20          PageID.590    Page 2 of 13




 Possess Firearms in Furtherance of a Drug Trafficking Crime in violation of

 18 U.S.C. § 924(o); (iii) Attempted Possession of a Controlled Substance

 with Intent to Distribute in violation of 21 U.S.C. § 846; and (iv) Attempted

 Possession of a Controlled Substance with Intent to Distribute in violation of

 21 U.S.C. § 846. The Government alleges that from approximately March

 2016 through August 2017, Wood and his co-defendants ran a large-scale

 drug operation and conspired to possess firearms in furtherance of this drug

 trafficking scheme.

           When the Government indicted Wood, he was on state parole for a life

 sentence. On July 12, 2019 Wood consented to detention before Magistrate

 Judge Elizabeth A. Stafford. The state parole detainer remains active.

    III.      STANDARD OF REVIEW

           It is the default position that the court release a defendant awaiting trial.

 United States v. Stone, 608 F.3d 939, 945 (6th Cir. 2010). However, this

 position is modified “for certain, particularly dangerous defendants.” Id.

 When there is probable cause that a defendant committed a crime of

 violence or a drug trafficking offense, there is a rebuttable presumption in

 favor of detention. Id. Because of the nature of Wood’s charges, the

 rebuttable presumption applies. See 18 U.S.C. § 3142(e).



                                             2
Case 2:19-cr-20216-VAR-APP ECF No. 161 filed 05/05/20   PageID.591   Page 3 of 13




       This presumption in favor of detention imposes a burden on Wood to

 produce evidence that he does not pose a danger to the community or a risk

 of flight. Stone, 608 F.3d at 945; see also United States v. Mercedes, 254

 F.3d 433, 436 (2d Cir. 2001). This is not a heavy burden, but Wood must

 produce “at least some evidence.” Id. (citing United States v. Stricklin, 932

 F.2d 1353, 1355 (10th Cir. 1991)).

       Even if Wood satisfies his burden of production, the presumption

 remains a factor the Court must consider in addition to the factors set forth

 in § 3142(g): (1) the nature and circumstances of the offense; (2) the weight

 of the evidence against the person; (3) the history and characteristics of the

 person; and (4) the nature and seriousness of the danger to any person or

 the community that would be posed by the person’s release. Mercedes, 254

 F.3d at 436; 18 U.S.C. § 3142(g).

       The presumption remains a factor because of Congress’s judgment

 that some defendants should continue to be detained before a finding of guilt

 because of a likelihood they will continue to engage in criminal conduct

 despite attempts to impose bond conditions designed to deter criminal

 conduct. Stone, 608 F.3d at 945; see also United States v. Dominguez, 783

 F.2d 702, 707 (7th Cir. 1986).




                                       3
Case 2:19-cr-20216-VAR-APP ECF No. 161 filed 05/05/20    PageID.592   Page 4 of 13




          Ultimately, it is the Government’s burden to prove by a preponderance

 of the evidence that there is no condition or combination of conditions that

 will reasonably assure the appearance of the defendant as required and by

 clear and convincing evidence that there is no condition or combination of

 conditions that will reasonably assure the safety of any other person and the

 community. Id.; 18 U.S.C. § 3142(e).

    IV.     ANALYSIS

          The Court must first consider whether Wood satisfies his burden of

 production of evidence to rebut the presumption that no condition or

 combination of conditions of release would reasonably assure (i) his

 appearance and (ii) the safety of the community. 18 U.S.C. § 3142(e)(3).

          Risk of flight is not an issue. Wood even self-surrendered on these

 charges. Pretrial Services believes there are conditions that could be set to

 reasonably assure Wood’s appearance. The Government presents no

 evidence to demonstrate Wood is a flight risk. However, there is

 disagreement as to whether Wood presents a danger to the community.




                                         4
Case 2:19-cr-20216-VAR-APP ECF No. 161 filed 05/05/20     PageID.593   Page 5 of 13




             A. Wood Satisfies His Burden of Production

       Wood’s burden of production is “relatively light.” Stone, 608 F.3d 939

 at 947; see also United States v. Mercedes, 254 F.3d 433, 436 (2d Cir.

 2001)).

       To satisfy his burden, Wood cites to his close family ties within Wayne

 County, Michigan; multiple letters from community members that attest to

 his: love for the community; community involvement; mild-mannered

 temperament; “positive attitude”; and “volunteer work performance.”

       In addition, Wood says he welcomes house arrest, GPS tether, or any

 other measures the Court deems necessary to assure the safety of the

 community. He says his daughter, who has no prior criminal record and lives

 alone, is available to serve as a third-party custodian. Wood says he would

 be isolated in her home and would comply with the no-contact order in place

 with respect to his co-defendants. He also says the state granted him bond

 when he faced a life sentence there.

       The Government says Wood fails to rebut the presumption because he

 does not meaningfully address his role in this case and his criminal history.

 As a result, it says his argument is insufficient to show why his situation falls

 outside of the “congressional paradigm” that defendants charged with certain


                                        5
Case 2:19-cr-20216-VAR-APP ECF No. 161 filed 05/05/20    PageID.594   Page 6 of 13




 offenses should be detained. Stone, 608 F.3d at 946 (“To rebut the

 presumption, therefore, a defendant should ‘present all the special features

 of his case’ that take it outside ‘the congressional paradigm’”).

       Wood’s burden of production is relatively light. The Court finds he has

 satisfied his burden. See Stone, 608 F.3d at 947 (finding that while the

 defendants’ evidence focused mainly on their potential risk of flight rather

 than a potential danger to the community, the evidence put forward was

 sufficient because the burden is relatively light). The burden now shifts to

 the Government to prove there are no conditions or combination of

 conditions to assure the safety of the community if Wood is released. To

 satisfy that burden, the Government relies on the four factors in 18 U.S.C. §

 3142(g).

             a. Section 3142(g) Factors Weigh in Favor of Detention

       The Court must consider: (1) the nature and circumstances of the

 offense charged; (2) the weight of the evidence of dangerousness; (3) the

 history and characteristics of the person; and (4) the nature and seriousness

 of the danger posed by the person’s release. 18 U.S.C. § 3142(g).




                                        6
Case 2:19-cr-20216-VAR-APP ECF No. 161 filed 05/05/20   PageID.595   Page 7 of 13




             1. Nature and Circumstances of the Offense

       Wood acknowledges the seriousness of his charges, but says he is

 prepared to defend against them. He reminds the Court that he is presumed

 innocent until proven guilty and mentions a dispute he has with a search

 warrant execution in this case.

       The Government cites the mandatory minimum attached to Wood’s

 charges – evidence of Congress’s view that the offenses are undeniably

 serious. It describes the allegations in more detail – that Wood’s offense

 allegedly included the possession of firearms, using multiple homes to

 conduct a criminal enterprise, and moving kilograms of cocaine throughout

 the Detroit area.

       This factor weighs in favor of detention. The nature and circumstances

 of Wood’s charges are serious; it is evidenced by the statutory presumption

 of detention.

             2. Weight of the Evidence of Dangerousness

       The Court considers the weight of the evidence of dangerousness, not

 the weight of the evidence of guilt. Stone, 608 F.3d at 948 (citing United

 States v. Hazime, 762 F.2d 34, 37 (6th Cir. 1985)). Wood says the Court

 must make an individualized inquiry into Wood’s dangerousness, not based

                                      7
Case 2:19-cr-20216-VAR-APP ECF No. 161 filed 05/05/20   PageID.596   Page 8 of 13




 upon guilt by association because of his co-defendants. The Court

 acknowledges its responsibility to individually assess Wood.

       The Government says Wood’s criminal history and his parolee status

 establish he is a danger to the community. At the time Wood allegedly

 engaged in the criminal conduct charged in the indictment, Wood was on

 state parole for manufacturing and delivery of narcotics. Pretrial Services

 concluded that Wood’s risk of dangerousness was high. It cited to his

 criminal record – a misdemeanor conviction for assault and battery, and

 felony convictions including malicious destruction of a building and controlled

 substance delivery/manufacture.

       This favor weighs in favor of detention. Wood does not sufficiently

 address this criminal history.

             3. History and Characteristics and Nature and Seriousness
                of Danger Posed by Release

       Wood briefly acknowledges his criminal history as a “well-distant” past.

 Perhaps well-distant because he was confined from 1998 until 2016 and was

 barely paroled before beginning again. Before that lengthy confinement,

 Wood’s criminal history began in 1986. Wood suggests several conditions

 that Court could impose to assure the safety of the community – including a



                                       8
Case 2:19-cr-20216-VAR-APP ECF No. 161 filed 05/05/20     PageID.597   Page 9 of 13




 tethered isolation at his daughter’s home. Wood emphasizes his close family

 ties and community support. He says he poses no danger to the community.

       The Government contends that Wood’s daughter is not an appropriate

 third-party custodian, given that two of Wood’s co-defendants are family

 members. Further, strong ties to the community cannot alone rebut a

 concern that Wood poses a danger to the community. Nor can conditions.

 The Government cites to United States v. Mercedes, 254 F.3d 433, 436-37

 (2d Cir. 2001) and United States v. Orena, 986 F.2d 628, 632 (2d Cir. 1993).

 In both cases, the court found conditions similar to those suggested by Wood

 were insufficient to alleviate the danger posed to the community if it released

 the defendants – both who were charged with conspiracy and weapons

 allegations.

       Wood’s criminal past and pattern of criminal conduct weigh in favor of

 detention.

       While Wood satisfies his burden of production, the Government

 satisfied its burden of persuasion and the Court finds that the factors set forth

 in § 3142(g) weigh in favor of detention.




                                        9
Case 2:19-cr-20216-VAR-APP ECF No. 161 filed 05/05/20   PageID.598   Page 10 of 13




               B. COVID-19 Does Not Warrant Wood’s Release

       Wood does not mention COVID-19 as a reason for release in his

 motion; only in his Reply to the Government’s Response does Wood cite to

 § 3142(i) as an additional consideration for the Court to take into account in

 deciding whether to order his release.

       Section 3142(i) permits temporary release “for the preparation of the

 person’s defense or for another compelling reason.” Wood relies on this

 statute to argue that the COVID-19 outbreak presents a compelling reason

 for the Court to release him pending trial. He argues generally that the risk

 of COVID-19 to prisoners is substantial given their inability to practice social

 distancing.

       Pretrial Services reports that Wood is in excellent physical health and

 is not prescribed any medication. Nonetheless, Wood argues that he is at

 “high-risk” for contracting COVID-19. Wood does not tell the Court exactly

 how he is at a higher risk for infection. He mentions that he is 50 years old,

 and that he is a chronic smoker with respiratory issues. He provides no

 medical records. This alone does not place him in a high-risk category

 according to the Center for Disease Control (“CDC”). Based upon available

 information to date, individuals who are at higher risk for severe illness from


                                       10
Case 2:19-cr-20216-VAR-APP ECF No. 161 filed 05/05/20    PageID.599   Page 11 of 13




 COVID-19 include people aged 65 years or older, people who live in a

 nursing home or a long-term care facility, and people of any age who have

 serious underlying health conditions. See CDC, People Who Are At Higher

 Risk,                https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/people-at-higher-risk.html (last visited May 5, 2020). Wood fits

 into none of these categories.

         Wood does not challenge the precautions the Government says Milan

 Detention Center – where he is housed – is taking to protect inmates. These

 precautions include new guidelines for detainees entering the facility and

 current detainees, onsite medical care, suspended visitation, increased

 sanitation efforts, and daily screenings for correction officers and staff.

         Indeed, as of today, only 2 cases of COVID-19 have been reported at

 the Milan Detention Facility. This has been the statistic for weeks. Both

 inmates have recovered.

         As the Government argues, Wood does not distinguish himself from

 other pretrial detainees who are currently in custody because of a judicial

 finding of danger to the community and lack of suitable conditions for release.

 Release under § 3142 must be balanced against the right of the community

 to be free of risk of danger if Wood is released from confinement.


                                        11
Case 2:19-cr-20216-VAR-APP ECF No. 161 filed 05/05/20   PageID.600   Page 12 of 13




       While Section 3142(i) does not define “compelling reason,” and the

 Sixth Circuit has yet to interpret this statutory language, the Court

 appreciates that the novel COVID-19 global pandemic could be a compelling

 reason for the release of certain prison inmates. And, the Court

 acknowledges the greater risk of infection posed to the incarcerated because

 inmates and staff have a reduced ability to practice the social distancing and

 quarantine recommendations of the CDC. The CDC noted that many

 detention conditions create a heightened risk of danger to detainees,

 including insufficient quarantine space, highly congregational environments,

 and low capacity for patient volume. Interim Guidance on Management of

 Coronavirus Disease 2019 (COVID-19) in Correctional and Detention

 Facilities,   Centers    for    Disease     Control    (Mar.    23,     2020),

 https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

 detention/guidance-correctional-detention.html (last visited May 5, 2020).

       However, whether confined or not, all are at risk to contract COVID-19.

 At this moment, the Milan Detention Facility appears to be a safe one.

       The Court must balance Wood’s risk of infection while confined against

 the right of the community to be free from danger if Wood is released and

 fails to abide by conditions set out by the Court.



                                       12
Case 2:19-cr-20216-VAR-APP ECF No. 161 filed 05/05/20   PageID.601   Page 13 of 13




    V.     CONCLUSION

         Wood presents sufficient evidence to rebut the presumption. But, after

 considering the presumption and the factors set forth in 18 U.S.C. § 3142(g),

 the Court concludes that Wood must be detained pending trial because the

 Government proves by clear and convincing evidence that no condition or

 combination of conditions will reasonably assure the safety of any other

 person and the community. His prior criminal history; that Wood faces a

 lengthy period of incarceration; that he allegedly participated in criminal

 activity while on parole; and that the criminal activity involves weapons, all

 persuade the Court to DENY Wood’s motion, COVID-19 notwithstanding.

         IT IS ORDERED.



 Date: May 5, 2020                          s/ Victoria A. Roberts
                                            Victoria A. Roberts
                                            United States District Judge




                                       13
